Opinion issued December 6, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00374-CV
                           ———————————
                        EDWARD G. RIZK, Appellant
                                       V.
 J. CARY GRAY, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR
  AND PRESIDENT OF RIZK INTEREST, LTD., AND RIZK INTEREST,
                        LTD., Appellees


                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                        Trial Court Case No. 408941


                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed April 5, 2016, denying

Edward G. Rizk’s motion to recuse. Because we lack jurisdiction over this appeal,

we dismiss.
      Edward G. Rizk filed a motion to recuse Judge Loyd Wright. Judge Wright

declined to recuse himself and referred the motion to the Honorable Guy Herman,

Presiding Judge of the Statutory Probate Courts, for assignment of a judge to hear

the motion. The Honorable Gladys Burwell was appointed and denied the motion

by order signed April 5, 2016.

      An appellate court lacks jurisdiction over appeals from interlocutory orders

unless a statute provides for an appeal. See Guilbot v. de Gonzalez, 367 S.W.3d 442,

447 (Tex. App.—Houston [14th Dist.] 2012, pet. denied). No statute provides for

appeal of an interlocutory order denying a motion to recuse, and therefore, it is

appealable only on appeal of the final judgment. See id.; Joannides v. Joannides,

No. 01–13–00090–CV, 2013 WL 1222584, at *1 (Tex. App.—Houston [1st Dist.]

Mar. 26, 2013, no pet.). Because the record indicates no final judgment has been

signed, we have no jurisdiction over this appeal.

      We dismiss the appeal. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                         2